NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

KEVIN JACKSON,                 :    CIV. NO. 19-7651(RMB)
                               :
                 Plaintiff     :
                               :
     v.                        :         OPINION
                               :
DONALD J. TRUMP, President     :
of the United States et al.,   :
                               :
                 Defendants    :

BUMB, DISTRICT JUDGE

     Plaintiff Kevin Jackson, a prisoner confined in South Woods

State Prison in Bridgeton, New Jersey, brings this civil action

under 42 U.S.C. § 1983 for “noncompliance with the United States

Constitution, Article I, Sec. 7, Sec. 8 & Art. II …”1 (Compl., ECF

No. 1, ¶2.) Plaintiff filed an application to proceed in forma




1Article I, Section 7, Clause I of the U.S. Constitution provides,
“All Bills for raising Revenue shall originate in the House of
Representatives; but the Senate may propose or concur with
Amendments as on other Bills.”

Article I, Section 8, Clause I of the U.S. Constitution states,
“The Congress shall have Power To lay and collect Taxes, Duties,
Imposts and Excises, to pay the Debts and provide for the common
Defence and general Welfare of the United States; but all Duties,
Imposts and Excises shall be uniform throughout the United
States[.]”

Article II of the U.S. Constitution describes the powers of the
President of the United States.
pauperis (“IFP”) (ECF No. 1-4), which establishes his eligibility

to proceed without prepayment of fees under 28 U.S.C. § 1915.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B);

1915A(b) requires courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such relief.

For the reasons discussed below, the Court will dismiss the

complaint without prejudice for lack of standing. See e.g. Blakeney

v. Marsico, 340 F. App’x 778, 780 (3d Cir. 2009) (affirming

district court sua sponte dismissal of claim for lack of Article

III standing).

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering
                                   2
why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                 3
a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff    asserts   jurisdiction   under   42   U.S.C.   §   1983.

(Compl., ECF No. 1, ¶3.) He alleges the following facts in his

Complaint against President Donald J. Trump and Attorney General

William Bar. 2 President Trump issued an Emergency Declaration

Proclamation (“The Declaration”) on February 15, 2019. (Compl.,

ECF No. 1, ¶6.) The Declaration was manufactured in order to build

a wall with funds “beyond what was already legally appropriated by

Congress….” (Id., ¶7.) Attorney General William Barr “legally

represents the interests of the United States and its citizens in

the prosecution of all Federal Criminal and Civil Actions taken to

the United States Supreme Court….” (Id., ¶8.)

      Plaintiff presents the following claims. For Plaintiff’s

first claim, he contends:

           Defendant[’s]    submission   of    an   order
           specifically signed [by] President Donald J.
           Trump as an Emergency Declaration Proclamation

2 Plaintiff also included “John and Jane Doe” defendants for the
purpose of reserving the right to add additional defendants at a
later date. (Compl., ECF No. 1, ¶4.)
                                4
          on 2/15/19 to circumvent the United States
          Constitution Art. I, Sec. 1, Sec. 2, Duties of
          the Legislative Powers known as Congress, is
          unconstitutional in the specific manner it was
          done [and] triggered a grave fundamental
          constitutional violation of the Separation of
          Powers Doctrine.

(Id., First Claim (alterations added.))

     Plaintiff states his second claim as follows:

          Plaintiff submit[s] that the Framers installed
          the U.S. Const. Art. III, where the Supremacy
          Clause of the United States Constitution
          offer[s] forbidden egregious constitutional
          manufacture stories to justify the usage of
          the executive authority power in such an
          abusive manner contrary to/and within the
          check[s] and balance[s] of the United States
          Constitution three branches of government[.]

(Compl., ECF No. 1, Second Claim (alterations added.))

     Under the heading “Third Claim,” Plaintiff asserts that he

has standing to bring this action “as a United States Citizen” and

under the Anti-SLAPP Law. 3 (Id., ¶17.) In his “Fourth Claim,”

Plaintiff asserts standing under the New Jersey Constitution,



3 “The  New Jersey Legislature has not enacted Anti-SLAPP
legislation.” John C. Evans Project, Inc. v. Valley Nat. Bancorp,
2012 WL 1581148, at *6 (N.J. Super. Ct. App. Div. May 8, 2012)
(per curiam). “SLAPP suits” are “lawsuits brought to discourage
various   activities  associated   with  the   exercise  of   the
constitutional rights to free speech and to petition the
government.” Dena M. Richardson, Power Play: An Examination of
Texas's Anti-SLAPP Statute and Its Protection of Free Speech
Through Accelerated Dismissal, 45 St. Mary's L.J. 245, 246–47
(2014). Plaintiff has not established jurisdiction under an Anti-
SLAPP law.

                                5
Article I, Sec. 2(A), (B) and Sec. 18. Plaintiff explained these

assertions:

           Plaintiff having Federal Representatives in
           the Congress and Senate (Legislative Branch)
           pursuant to the United States Constitution
           Art. I, Sec. 1. This per se gives plaintiff
           standing because he [has] a State and Federal
           Constitutional vested legal interest in the
           various bills generated from the Congress that
           still effect plaintiff as a United States
           Citizen and precisely when bills are passed to
           become law revolving around criminal justice
           statutes/laws/sentencing laws, etc.

(Compl., ECF No. 1, ¶21.)

      For relief, Plaintiff seeks a preliminary injunction against

the Declaration, civil penalties against President Trump, money

damages, and recovery of fees and costs for litigating this matter.

(Id., ¶¶29-33.) Plaintiff also filed a Notice of Motion for

Preliminary Injunction. (Notice of Mot., ECF No. 1-6.)

II.   DISCUSSION

       “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48 (1988) Here, the defendants are federal

not state actors, and § 1983 is inapplicable. Plaintiff’s claims

potentially fall under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 402 U.S. 388 (1971), which created a
                                 6
remedy for money damages against a federal agent for violating an

individual’s Fourth Amendment rights under the Constitution. See

Iqbal, 556 U.S. at 675-76 (“In the limited settings where Bivens

does apply, the implied cause of action is the “federal analog to

suits brought against state officials under Rev. Stat. § 1979, 42

U.S.C. § 1983”) (quotations omitted).

       The Supreme Court, in Ziglar v. Abbasi, held that when a party

seeks to assert an implied cause of action under the Constitution,

courts   must    first   determine   whether    “special    factors   counsel

hesitation” in creating an implied cause of action beyond those

already recognized by the Supreme Court. 127 S. Ct. 1843, 1857-58

(2017). Because Plaintiff lacks standing to bring his claims, the

Court does not reach the special factors analysis under Abbasi.

       “Article III, § 2, of the Constitution restricts the federal

‘judicial       Power’    to   the        resolution   of     ‘Cases’     and

‘Controversies.’” Sprint Commc'ns Co., L.P. v. APCC Servs., Inc.,

554 U.S. 269, 273–74 (2008). Thus, a plaintiff must have Article

III standing to seek judicial resolution of his/her claims. Id. at

274.

       “[T]he plaintiff, as the party invoking federal jurisdiction,

bears the burden of establishing the elements of Article III

standing.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

“[A] plaintiff must adequately establish: (1) an injury in fact
                                      7
(i.e., a ‘concrete and particularized’ invasion of a ‘legally

protected   interest’);        (2)   causation     (i.e.,      a    ‘fairly        ...

trace[able]’ connection between the alleged injury in fact and the

alleged conduct of the defendant); and (3) redressability (i.e.,

it is ‘likely’ and not ‘merely speculative’ that the plaintiff's

injury will be remedied by the relief plaintiff seeks in bringing

suit). Sprint Commc'ns Co., L.P., 554 U.S. at 273-74 (quoting Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560–561 (1992)).

      An injury in fact is “‘an invasion of a legally protected

interest’ that is ‘concrete and particularized’ and “actual or

imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct at

1548 (quoting Lujan, 504 U.S. at 560 (internal quotation marks

omitted). A “particularized” injury is an injury personal to the

plaintiff. Id. A concrete injury must actually exist, although it

may   intangible.   Id.   at    1549.       “‘[T]hreatened     injury       must   be

certainly   impending     to    constitute       injury   in       fact,’    and    …

‘[a]llegations of possible future injury’ are not sufficient.”

Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013) (quoting

Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (emphasis added,

internal quotation marks omitted)).

      Here, Plaintiff does not satisfy the “injury in fact” element

of Article III standing because he has not suffered a concrete,

particularized and imminent injury. The mere fact that Plaintiff
                                        8
is a United States citizen and that he perceives a Separation of

Powers violation does not establish a personal injury. Plaintiff

alleges that he has an interest in laws passed by Congress,

especially laws related to criminal justice, presumably because he

is a state prisoner. Applying the most liberal construction of the

Complaint,     Plaintiff     alleges   a     potential       injury    from    the

President’s use of funds to build a border wall with funds that

were appropriated by Congress for an expenditure that would benefit

state     prisoners.   The    Declaration     does     not    permit    such   an

expenditure.

        The Declaration states:

             By the President     of   the    United     States   of
             America

             A Proclamation

             The current situation at the southern border
             presents a border security and humanitarian
             crisis that threatens core national security
             interests    and  constitutes   a   national
             emergency. …

             NOW, THEREFORE, I, DONALD J. TRUMP, by the
             authority vested in me by the Constitution and
             the laws of the United States of America,
             including sections 201 and 301 of the National
             Emergencies Act (50 U.S.C. 1601 et seq.),
             hereby declare that a national emergency
             exists at the southern border of the United
             States, and that section 12302 of title 10,
             United States Code, is invoked and made
             available, according to its terms, to the
             Secretaries of the military departments
             concerned, subject to the direction of the
                                       9
Secretary of Defense in the case of the
Secretaries of the Army, Navy, and Air Force.
To provide additional authority to the
Department of Defense to support the Federal
Government's response to the emergency at the
southern border, I hereby declare that this
emergency requires use of the Armed Forces
and, in accordance with section 301 of the
National Emergencies Act (50 U.S.C. 1631),
that the construction authority provided in
section 2808 of title 10, United States Code,
is invoked and made available, according to
its terms, to the Secretary of Defense and, at
the discretion of the Secretary of Defense, to
the Secretaries of the military departments.
I hereby direct as follows:

Section 1. The Secretary of Defense, or the
Secretary    of   each    relevant    military
department, as appropriate and consistent with
applicable law, shall order as many units or
members of the Ready Reserve to active duty as
the Secretary concerned, in the Secretary's
discretion, determines to be appropriate to
assist and support the activities of the
Secretary of Homeland Security at the southern
border.

Sec. 2. The Secretary of Defense, the
Secretary of the Interior, the Secretary of
Homeland Security, and, subject to the
discretion of the Secretary of Defense, the
Secretaries of the military departments, shall
take all appropriate actions, consistent with
applicable law, to use or support the use of
the authorities herein invoked, including, if
necessary, the transfer and acceptance of
jurisdiction over border lands.

Sec. 3. This proclamation is not intended to,
and does not, create any right or benefit,
substantive or procedural, enforceable at law
or in equity by any party against the United
States,   its   departments,   agencies,   or


                      10
          entities, its officers, employees, or agents,
          or any other person.

Declaring a National Emergency Concerning the Southern Border of

the United States, 84 FR 4949, 2019 WL 670633(Pres.)

     The Declaration invokes 10 U.S.C. § 2808 for construction

authority. Under 10 U.S.C. 2808:

          (a) In the event of a declaration of war or
          the declaration by the President of a national
          emergency in accordance with the National
          Emergencies Act (50 U.S.C. 1601 et seq.) that
          requires use of the armed forces, the
          Secretary of Defense, without regard to any
          other provision of law, may undertake military
          construction projects, and may authorize the
          Secretaries of the military departments to
          undertake military construction projects, not
          otherwise authorized by law that are necessary
          to support such use of the armed forces. Such
          projects may be undertaken only within the
          total amount of funds that have been
          appropriated   for    military   construction,
          including funds appropriated for family
          housing, that have not been obligated.

          (b) When a decision is made to undertake
          military construction projects authorized by
          this section, the Secretary of Defense shall
          notify, in an electronic medium pursuant to
          section 480 of this title, the appropriate
          committees of Congress of the decision and of
          the estimated cost of the construction
          projects, including the cost of any real
          estate action pertaining to those construction
          projects.

          (c) The authority described in subsection (a)
          shall terminate with respect to any war or
          national emergency at the end of the war or
          national emergency.


                                11
Thus, funding for the Declaration is limited to “the total amount

of funds that have been appropriated for military construction.”

Plaintiff, a state prisoner, does not suffer an injury in fact

from the Declaration.

III. CONCLUSION

     For the reasons stated above, the Court will dismiss the

Complaint with prejudice for lack of standing.

An appropriate order follows.



DATE: April 30, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                 12
